UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

SIDNEY H.,

                                             Plaintiff,
                v.
                                                                                 No. 3:20-CV-750
ANDREW SAUL,                                                                     (CFH)
Commissioner of Social Security,

                            Defendant.
_____________________________________


APPEARANCES:                                              OF COUNSEL:

Lachman, Gorton Law Firm                                  PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorneys for plaintiff

Social Security Administration                            SEAN SANTEN, ESQ.
Office of the General Counsel,                            Special Assistant U.S. Attorney
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                               ORDER 1

        Currently pending before the Court in this action, in which plaintiff seeks judicial

review of an adverse administrative determination by the Commissioner of Social

Security, pursuant to 42 U.S.C. § 405(g), are cross-motions for judgment on the


1
  This matter, which is before me on consent of the parties, pursuant to 28 U.S.C. § 636(c), has been
treated in accordance with the procedures set forth in General Order No. 18. Under that General Order,
once issue has been joined, an action such as this is considered procedurally as if cross-motions for
judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
pleadings. Dkt. Nos. 11, 14. Oral argument was conducted in connection with these

motions on the record on June 22, 2021. At the close of the argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I found that

the administrative law judge’s decision was not supported by substantial evidence,

providing further detail regarding my reasoning and addressing the specific issues

raised by plaintiff in the appeal.

   After due deliberation, and based upon the Court’s oral bench decision, which has

been transcribed, and is attached to this order and incorporated herein by reference, it

is hereby

   ORDERED that:

   1. Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is GRANTED to the

       extent that this matter is REMANDED to the Commissioner for further

       proceedings consistent with this decision; and

   2. Defendant’s motion for judgment on the pleadings (Dkt. No. 14) is DENIED.

   IT IS SO ORDERED.

   Dated: June 23, 2021
          Albany, New York




                                             2
